PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
BIOKIT, S.A
Application No. 14/301,434
Filed: 11 Jun 2014
For: MAGNETIC PARTICLE WASHING STATION

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 18, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Paul Pysher appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.  This is not a final agency decision within the meaning of 5 USC § 704.  

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid.  The issue fee was timely paid on September 30, 2020.  Accordingly, the application became abandoned on 
October 1, 2020.  The Office mailed a Notice of Abandonment on October 7, 2020.  
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The petition lacks item (1).  

In regard to item (1);

Upon review of the application, the substitute statement submitted with the petition for inventor “Gerhardt P. Schroeder” does not identify an applicant.  A new substitute statement is needed that properly identifies the applicant’s name that is of record.  As such, the petition cannot be granted at this time.  

Further correspondence concerning this application should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulaney Street 
			Alexandria, VA  22314

By FAX:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  



/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)